Citation Nr: 0502172	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. Section 1318.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1944.  He died in January 2000 and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Board first considered this appeal in October 
2002 and denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
claims here on appeal, however, were stayed in accordance 
with the directions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  The Federal Circuit recently lifted its stay in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
and this matter is now properly returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran died in January 2000 of end-stage chronic 
obstructive pulmonary disease.

2.  At the time of the veteran's death, he was service-
connected for the post-operative residuals of disc disease 
and spinal fusion at L4, L5, and S1.  His rating at the time 
of death was 40 percent.

3.  At no time during the veteran's life did he have a total 
disability rating.

4.  At no time during the veteran's life did he submit a 
claim of entitlement to VA benefits for a respiratory 
disorder, to include chronic obstructive pulmonary disease.

5.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. Section 1318 have not been met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met. 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DIC under Section 1318

The appellant filed a claim for benefits following the death 
of her husband in 2000.  One of the benefits sought is 
dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318.  This claim was stayed in accordance with the 
directions of the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) in order for 
VA to conduct expedited rulemaking to either explain why 
certain regulations - 38 C.F.R. Sections 3.22 and 20.1106 - 
are inconsistent with respect to the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  On April 5, 2002, VA amended 38 C.F.R. 
Section 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled prior to his death, thus 
making that regulation consistent with 38 C.F.R. Section 
3.22.  Thereafter, the Federal Circuit reviewed the matter 
and determined in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) that VA could properly construe the 
language of the statutes in question to bar the filing of 
"hypothetical entitlement" claims.  As such, the Federal 
Circuit reviewed its stay order and directed VA to process 
all DIC claims, including "hypothetical entitlement" 
claims, except for those in which a survivor sought to reopen 
a claim on the grounds of new and material evidence.  The 
Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) addressed hypothetical entitlement 
claims in its recent decision in Hatch v. Principi, No. 03-
1282 (Dec. 2, 2004), but limited its discussion to claims 
that were filed during a veteran's lifetime.  Accordingly, 
this claim is no longer stayed.

38 U.S.C.A. Section 1318 allows for the payment of benefits 
to the surviving spouse of a deceased veteran who, at the 
time of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. Section 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

At the time of the veteran's death, he was service-connected 
for the post-operative residuals of disc disease and spinal 
fusion at L4, L5 and S1.  This was his only service-connected 
disability and it was rated as 40 percent disabling at the 
time of his death.  At no time during the veteran's life did 
he have a total disability rating nor did he file a claim of 
entitlement to VA benefits for a respiratory disorder, to 
include chronic obstructive pulmonary disorder.  The veteran 
died in January 2000 of end-stage chronic obstructive 
pulmonary disease.

The appellant's contention is that the veteran died as a 
result of medication prescribed for his service-connected 
disability.  Entitlement to service connection for the cause 
of the veteran's death was denied by the Board in October 
2002 because the medical evidence submitted by the appellant 
coupled with the medical evidence of record at the time of 
the veteran's death did not show that the veteran died of a 
disease or injury that began during service nor of a disease 
or injury that was caused by a service-connected disability.  
Specifically, the medical evidence did not support the 
appellant's theory that medication prescribed for the 
service-connected back disability caused the respiratory 
disorder that ultimately caused the veteran's death.

The appellant acknowledges that the veteran was not rated as 
100 percent disabled due to service-connected disability at 
any time during his life.  As such, her claim is one of 
"hypothetical entitlement."  As noted above, 38 C.F.R. 
Section 3.22 was scrutinized by the Federal Circuit to 
determine if VA had the authority to limit claims for 
benefits under 38 U.S.C.A. Section 1318 by interpreting that 
statute to not encompass claims of hypothetical entitlement.  
Also noted above, the outcome of the Federal Circuit's review 
was that VA did have that interpretative authority and that 
hypothetical entitlement claims are not allowed under 38 
U.S.C.A. Section 1318.  Thus, because the appellant's claim 
is here limited to the hypothetical entitlement to a total 
rating at the time of the veteran's death, her claim of 
entitlement to compensation under 38 U.S.C.A. Section 1318 
must be denied. 

II.  Dependents' Educational Assistance

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).  

In this case, the veteran served honorably during a period of 
war.  He did not have a permanent and total service-connected 
disability at the time of his death nor was the cause of the 
veteran's death service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code. 

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in April 2000, shortly before 
the VCAA was enacted, and the VCAA notice was given to the 
appellant in January 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA in a Supplemental Statement of the 
Case dated in January 2002.  The Board finds that the 
information provided to the appellant over the course of her 
appeal specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claims and the responsibilities 
of VA and the appellant in obtaining evidence.  The appellant 
was specifically advised in a March 2000 duty to assist 
letter that the evidence needed to substantiate her claims 
was, among other things, evidence that the veteran died of a 
disability as a result of an in-service injury or disease and 
that VA would obtain records identified by the appellant.  
The appellant was further advised in a January 2002 
Supplemental Statement of the Case that VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the appellant, but that the appellant was 
responsible for supplying VA with sufficient information to 
obtain relevant records on her behalf and was ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and affording her the 
opportunity to testify before the Board in May 2002.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the appellant does not 
appear to contend otherwise.   

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. Section 1318 is denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is not established.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


